Citation Nr: 0839405	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an upper back 
condition.

2.  Entitlement to service connection for a left hip 
condition, to include arthritis and radiculopathy, also 
claimed as secondary to the service-connected degenerative 
disc disease of the lumbar spine with chronic low back pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 2001 to 
February 2002 and from January 2004 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by which the RO denied 
entitlement, in pertinent part, to the benefits sought 
herein.  

In September 2008, the veteran testified at a hearing before 
the undersigned at the RO.

The issue of entitlement to service connection for an upper 
back condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if additional action is required on his part.


FINDING OF FACT

The veteran is not shown to be suffering from a left hip 
disability.


CONCLUSION OF LAW

Service connection for a left hip disability is not warranted 
under any theory of entitlement.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in March 2006 and 
January 2007.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  The RO 
apparently sent VCAA notice to the veteran shortly after he 
filed his claim for benefits in October 2004, as evinced by a 
partial undated notice letter and the veteran's December 2004 
signed acknowledgement of its receipt.  Without a complete 
copy of the notice sent, however, the Board cannot be sure of 
its contents and whether it complies with VCAA.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in January 2007.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a July 2008 supplemental 
statement of the case after the notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, relevant medical examinations were provided in 
November 2004 and February 2008.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, private medical records, and VA medical records.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The veteran was afforded VA medical 
examinations in connection with the claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 
requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes); Chelte v. Brown, 10 Vet. App. 268 
(1997) (noting that a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (noting that service connection 
presupposes a current diagnosis of the claimed disability).

Discussion

In August 1990, the veteran complained of swollen or painful 
joints.  In February 2000, the veteran complained of left hip 
pain.  In January 2004, while low crawling and high crawling, 
the veteran experienced sharp pains in the hip joints.  After 
the training, the veteran was unable to walk.  In February 
2004, the veteran sought treatment for left hip pain.  In 
April 2004, the veteran fell off a helicopter, but the left 
hip does not appear to have been implicated.  

On examination in November 2004, the veteran complained of 
left hip pain since February 2004 during low crawling 
training.  The examiner, however, rendered no diagnosis, as 
there was no objective left hip pathology.  

On January 2006 VA examination, the veteran complained of 
left hip discomfort.  The veteran was somewhat resistant to 
motion on objective examination.  The examiner, however, 
ordered an X-ray study of the left hip, which revealed a 
normal left hip.  The examiner noted that he could find no 
significant impairment of the left hip, and diagnosed a 
normal left hip.

A private May 2007 medical record revealed complaints related 
to the left hip.  The physician noted that X-ray studies of 
the left hip revealed no bony lesions, fractures, or 
subluxation.  The physician diagnosed radiculopathy into the 
left leg due to a lumbar spine condition.

The veteran submitted an August 2007 letter from Dr. Soriano 
who opined that the veteran "should have service connection 
benefits for upper back and hip conditions."  He indicated 
that based upon MRI and X-ray studies there was radiculopathy 
into the left leg.

On February 2008 VA peripheral nerves examination report, the 
examiner noted the in-service history of a fall from a 
helicopter while making repairs.  The veteran complained of 
back, neck, and shoulder pain since that time.  The veteran 
reported left hip and leg pain.  Motor strength appeared to 
be 5/5 with poor effort.  The examiner assessed subjective 
sensory complaints not consistent with a root lesion.  The 
examiner asserted that the examination results were more 
consistent with malingering.  An addendum to the report 
indicated that there was no evidence of radiculopathy.'

A February 2008 VA orthopedic examination report indicated a 
normal left hip X-ray study and minimal osteoarthritic 
changes in the lumbar spine consistent with the veteran's 
age.  The examiner asserted that he found no evidence of 
impairment of the left hip.  Moreover, the examination 
revealed "rather extreme exaggeration" of symptoms on the 
veteran's part.

The Board observes that exaggeration and malingering were 
noted by medical professionals more than once.  The Board, 
therefore, will not credit the veteran's assertions as to 
symptomatology.  The Board reminds the veteran that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992).

The objective evidence of record reveals that the veteran 
does not have any disability of the left hip.  As such, 
service connection for the claimed disability cannot be 
granted under any theory of entitlement.  38 C.F.R. §§ 3.303, 
3.310; Gilpin, supra.  The Board acknowledges that Dr. 
Soriano spoke of radiculopathy into the left leg.  Dr. 
Soriano's opinions are unsubstantiated, and there is no 
indication that he had access to the claims file in its 
entirety.  Thus, the Board finds his conclusions less 
persuasive than those of the VA examiners whose opinions are 
contained in the examination reports cited above.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Those reports along with other 
consistent evidence in the claims file reflect no left hip 
disability.  Service connection for a left hip disability is 
therefore denied.  38 C.F.R. §§ 3.303, 3.310.  

Because the weight of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for a left hip condition is denied.


REMAND

Additional evidentiary development is necessary in order to 
resolve the remaining issue on appeal.

In April 2004, the veteran fell off a helicopter during 
repairs.  A July 2004 X-ray study of the cervical spine 
revealed no acute bony abnormality, although a chiropractor 
diagnosed "nonallopathic" lesions of the cervical spine the 
following month.  Physicians have strongly suspected 
malingering and poor effort on the veteran's part, and no 
allopathic disability of the cervical spine was found on 
examination.  However, minimal C-4 degenerative changes were 
seen on July 2007 magnetic resonance imaging (MRI).  Due to 
the veteran's in-service fall, an examination is required for 
an opinion as to the etiology of the minimal C-4 degenerative 
changes.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA orthopedic examination 
for a determination as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that degenerative 
changes at C-4 found on July 2007 MRI are 
the result of disease or injury during 
active service, to specifically include 
consideration of the veteran's April 2004 
fall off a helicopter.  All opinions and 
conclusions should be explained.  The 
examiner must review pertinent documents 
in the claims file in conjunction with the 
examination and indicate in the 
examination report whether the claims file 
was reviewed.

2.  Undertake any other development deemed 
necessary and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


